PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale



P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV



   Examiner’s Detailed Office Action   
Allowable Subject Matter
1.	Claims 1-2, 5-8, 10-11, 15-18 and 20 are allowed.	

			           REASONS FOR ALLOWANCE
2.	The following is an Examiner’s statement for reasons for allowance: 

3.	Claims 1-2, 5-8, 10-11, 15-18 and 20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claim(s).  
4.	The limitations recited in independent claims 1“...d) repeating, by the computing device, (b) and (c) such that the retraining of (c) is executed in subsequent iterations without constraint according to the pruning of (b) until an accuracy of the neural network is within a threshold amount below an accuracy of the neural achieved by performing (a); and 
(e) increasing, by the computing device, the pruning ratio before each iteration of (d).”
(d) repeat (b) and (c) such that the retraining of (c) is executed in subsequent iterations without constraint according to the pruning of (b) in a previous iteration until an accuracy of the neural network is within a threshold amount below an accuracy of the neural achieved by performing (a); and 
(e) increase the pruning ratio after each iteration of (d).”
5.         The prior art by LI et al. (US 2019/0050734 A1, hereinafter referred to as LI teaches, “a compression may be below certain threshold and the accuracy of the network after compression can be further improved. LI does not teach an accuracy of the neural achieved by performing (a) and increase the pruning ratio after each iteration of (d) repeat (b) and (c) such that the retraining of (c) is executed in subsequent iterations without constraint according to the pruning of (b) is not being taught by any arts.  However there is no prior, art to cover the claim limitations recited above.
6.	When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABABACAR SECK/Examiner, Art Unit 2122         


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122